DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (embodiment of Fig 5A-B) in the reply filed on 2/16/2021 is acknowledged.
Claims 2 and 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2021.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 04/27/2018. It is noted, however, that applicant has not filed a certified copy of the JP 2018-087467 application as required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“actuation mechanism” in claim 1, 3, 6-12 interpreted as a lift pin (p9, ln 6-7) and equivalents thereof.
“control unit” in claim 12 interpreted as a microcomputer (p7, ln 10-11) and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 7 recites “to be placed on the stage”. It is unclear if this is modifying the substrate or the inner edge ring. Consistent with the instant specification and drawings, this is interpreted as inclusive of “to be placed on the stage” modifies the substrate. 
Claims 3 and 6-12 depend from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 6-12 is/are rejected under 35 U.S.C. 103 as being obvious over US Patent Application Publication 2018/0277416 of Takahashi et al., hereinafter Takahashi in view of US Patent Application Publication 20140262763 of Rasheed et al., hereinafter Rasheed.
The applied reference has a common Inventor and Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
This reference also constitutes prior art under 35 U.S.C. 102(a)(1). Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 1, Takahashi teaches a substrate processing apparatus (abstract) comprising: a processing chamber (10 Fig 1) [0016]; a stage provided (12 Fig 1) [0017] in the processing chamber; an inner edge ring (38i Fig 2) [0031] provided in a vicinity of a substrate (W Fig 1) to be placed on the stage (Fig 1 shows substrate W on stage 12); a middle edge ring (38m Fig 2) arranged outside the inner edge ring [0031], the middle edge ring being configured to be moved vertically by an actuation mechanism (200 Fig 2) [0031]; an outer edge ring arranged outside the middle edge ring (38o Fig 2) [0031]. Takahashi fails to teach the first and second springs. In the same field of endeavor of process chambers with edge rings (abstract), Rasheed teaches a spring (120 Fig 1) provided between two components of the edge ring (between 108 and annular shield 122 Fig 1 [0018] to improve coupling between the components relative to just contacting the surfaces [0026]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the edge ring of Takahashi to include a spring between the inner and middle ring and a spring between the middle and outer ring because Rasheed teaches this improves contact between the surfaces compared to just contacting the surfaces (connection demonstrated in Takahashi).
Regarding claim 3, the combination remains as applied to claim 1 above. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to place the springs between the horizontal surfaces because Rasheed demonstrates between horizontal surfaces (Fig 1, spring 120) and because the rings of Takahashi contact at horizontal surfaces.
Regarding claim 6, the combination remains as applied to claim 1 above. The spring as taught by Rasheed is arranged in a circumferential direction over the entire circumference [0026-0027] (note taught as a ring).
Regarding claim 7, the combination remains as applied to claim 1 above. The spring as taught by Rasheed has a ratio of a range of displacement with respect to a range of force and a maximum displacement because these are inherent properties of a spring and a canted coil spring as taught by Rasheed [0027]. Regarding this ratio being greater than or equal to a specific value, it is noted that the value is not recited in the claim and therefore, the claim is inclusive of the predetermined value being a value lower than or equal to the ratio of the spring of Rasheed.
Regarding claim 8-10, the combination remains as applied to claim 1 above. The spring as taught by Rasheed is a canted coil spring [0027] formed of beryllium copper [0027].
Regarding claim 11, Takahashi teaches the middle edge ring includes a ring portion surrounding a periphery of the substrate (38m1 Fig 3C), and a plurality of tabs arranged at an outer circumference of the ring portion at regular intervals (38m2 Fig 3C; [0037]) and the outer edge ring includes a plurality of recesses on a bottom surface of the outer edge ring, the recesses being located above the tabs, and being capable of storing the tabs respectively [0044-0045].
Regarding claim 12, Takahashi teaches a control unit (controller 74 taught as microcomputer [0026]) to control the actuation mechanism to move the middle edge ring by an amount in accordance with a process condition [0051].
Claims 1, 3, 6-12 is/are rejected under 35 U.S.C. 103 as being obvious over US Patent Application Publication 2019/0326092 of Ogasawara et al., hereinafter Ogasawara in view of Rasheed.
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1, Ogasawara teaches a substrate processing apparatus (abstract) comprising: a processing chamber (10 Fig 1); a stage provided (12 Fig 1) in the processing chamber; an inner edge ring (38i Fig 2) [0043] provided in a vicinity of a substrate (W Fig 1) to be placed on the stage (Fig 1 shows substrate W on stage 12); a middle edge ring (38m Fig 2) arranged outside the inner edge ring [0043], the middle edge ring being configured to be moved vertically by an actuation mechanism (200 Fig 2) [0043]; an outer edge ring arranged outside the middle edge ring (38o Fig 2) [0043]. Takahashi fails to teach the first and second springs. In the same field of endeavor of 
Regarding claim 3, the combination remains as applied to claim 1 above. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to place the springs between the horizontal surfaces because Rasheed demonstrates between horizontal surfaces (Fig 1, spring 120) and because the rings of Ogasawara contact at horizontal surfaces.
Regarding claim 6, the combination remains as applied to claim 1 above. The spring as taught by Rasheed is arranged in a circumferential direction over the entire circumference [0026-0027] (note taught as a ring).
Regarding claim 7, the combination remains as applied to claim 1 above. The spring as taught by Rasheed has a ratio of a range of displacement with respect to a range of force and a maximum displacement because these are inherent properties of a spring and a canted coil spring as taught by Rasheed [0027]. Regarding this ratio being greater than or equal to a specific value, it is noted that the value is not recited in the claim and therefore, the claim is inclusive of the predetermined value being a value lower than or equal to the ratio of the spring of Rasheed.
Regarding claim 8-10, the combination remains as applied to claim 1 above. The spring as taught by Rasheed is a canted coil spring [0027] formed of beryllium copper [0027].
Regarding claim 11, Ogasawara teaches the middle edge ring includes a ring portion surrounding a periphery of the substrate (38m1 Fig 3A), and a plurality of tabs arranged at an outer circumference of the ring portion at regular intervals (38m2 Fig 3A; [0047]) and the outer edge ring includes a plurality of recesses on a bottom surface of the outer edge ring, the recesses being located above the tabs, and being capable of storing the tabs respectively [0056].
Regarding claim 12, Ogasawara teaches a control unit (controller 74 taught as computer [0036]) to control the actuation mechanism to move the middle edge ring by an amount in accordance with a process condition [0051-58].

Claims 1, 3, 6-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2008/0236749 of Koshimizu et al., hereinafter Koshimizu in view of Rasheed.
Regarding claim 1, Koshimizu teaches a substrate processing apparatus (abstract) comprising: a processing chamber (10 Fig 1) [0037]; a stage provided (12 Fig 1) [0038] in the processing chamber; an inner edge ring (36a Fig 8) [0069] provided in a vicinity of a substrate (W Fig 8) to be placed on the stage (Fig 8 shows substrate W on stage 12); a middle edge ring (36b Fig 8 [0069]) arranged outside the inner edge ring [0031], the middle edge ring being configured to be moved vertically by an actuation mechanism (75, 76 Fig 8) [0069]; an outer edge ring arranged outside the middle edge 
Regarding claim 3, the combination remains as applied to claim 1 above. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to place the springs between the horizontal surfaces because Rasheed demonstrates between horizontal surfaces (Fig 1, spring 120) and because the rings of Koshimizu contact at horizontal surfaces (Fig 8).
Regarding claim 6, the combination remains as applied to claim 1 above. The spring as taught by Rasheed is arranged in a circumferential direction over the entire circumference [0026-0027] (note taught as a ring).
Regarding claim 7, the combination remains as applied to claim 1 above. The spring as taught by Rasheed has a ratio of a range of displacement with respect to a range of force and a maximum displacement because these are inherent properties of a spring and a canted coil spring as taught by Rasheed [0027]. Regarding this ratio being greater than or equal to a specific value, it is noted that the value is not recited in the 
Regarding claim 8-10, the combination remains as applied to claim 1 above. The spring as taught by Rasheed is a canted coil spring [0027] formed of beryllium copper [0027].
Regarding claim 12, Koshimizu teaches a control unit (microcomputer [0046]) to control the actuation mechanism [0046] (note teaches controlling all parts of the apparatus) to move the middle edge ring by an amount in accordance with a process condition [0069], [0072].
Double Patenting
Claims 1, 3, 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 15925909, hereinafter ‘909 in view of Rasheed. 
Regarding instant claim 1, claim 1 of ‘909 includes all the limitations of instant claim 1 except for the inclusion of the springs. Rasheed teaches a spring (120 Fig 1) provided between two components of the edge ring (between 108 and annular shield 122 Fig 1 [0018] to improve coupling between the components relative to just contacting the surfaces [0026]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the edge ring of claim 1 of ‘909 to include a spring between the inner and middle ring and a spring between the middle and outer ring because Rasheed teaches this improves contact between the surfaces compared to just contacting the surfaces.
Regarding claim 3, the analysis remains as applied to claim 1 above. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to place the springs between the horizontal surfaces because Rasheed demonstrates between horizontal surfaces (Fig 1, spring 120).
Regarding claim 6, the analysis remains as applied to claim 1 above. The spring as taught by Rasheed is arranged in a circumferential direction over the entire circumference [0026-0027] (note taught as a ring).
Regarding claim 7, the analysis remains as applied to claim 1 above. The spring as taught by Rasheed has a ratio of a range of displacement with respect to a range of force and a maximum displacement because these are inherent properties of a spring and a canted coil spring as taught by Rasheed [0027]. Regarding this ratio being greater than or equal to a specific value, it is noted that the value is not recited in the claim and therefore, the claim is inclusive of the predetermined value being a value lower than or equal to the ratio of the spring of Rasheed.
Regarding claim 8-10, the analysis remains as applied to claim 1 above. The spring as taught by Rasheed is a canted coil spring [0027] formed of beryllium copper [0027].
This is a provisional nonstatutory double patenting rejection.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of ‘909 in view of Rasheed and Koshimizu. 
Regarding claim 12, the analysis of instant claim 1 as a double patenting over claim 1 of ‘909 in view of Rasheed above remains. This combination fails to disclose the 
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0273483 demonstrates use of two coil springs (246 and 404 Fig 4). US 2004/0129226 teaches connection between the ring and susceptor using a Spirashield (canted coil spring) [0044], (670 Fig 8A). US 2018/0358211 teaches a moveable middle ring (242 Fig 2-3) with insulating layers between the middle and inner and outer rings (see 2100d, 2300d Fig 7). US 2016/0211166 teaches a moveable middle ring (1238 Fig 18 with inner ring 1240 and outer ring 1018 Fig 18). US 2014/0017900 teaches a moveable and stationary rings (51 and 52 Fig 2). US 2018/0315640 teaches conductive connectors 250 between the lifting ring 8 (Fig 10). US 2010/0147681 teaches a spring connection (130, 136) between inner, middle, and outer rings (Fig 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716